 


110 HR 3069 IH: Dunlap Band of Mono Indians Reaffirmation Act
U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3069 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2007 
Mr. Nunes (for himself and Mr. Costa) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To reaffirm and clarify the Federal relationship of the Dunlap Band of Mono Indians as a distinct federally recognized Indian Tribe. 
 
 
1.Short title; definitions 
(a)Short titleThis Act may be cited as the Dunlap Band of Mono Indians Reaffirmation Act. 
(b)DefinitionsIn this Act: 
(1)TribeThe term Tribe means the Dunlap Band of Mono Indians. 
(2)SecretaryThe term Secretary means the Secretary of Interior. 
(3)Service areaThe term service area refers to the county of Fresno, located within the State of California, and as used under section 20.100 of title 25, Federal Code of Regulations, including for the purpose of delivery of Federal services to Indians. 
2.Reaffirmation of Federal recognitionFederal recognition of the Dunlap Band of Mono Indians is hereby reaffirmed. All Federal laws of general application to Indians and Indian tribes shall apply with respect to the Tribe. 
3.Reaffirmation of rights and privilegesAll rights and privileges of the Tribe and members of the Tribe that may have been abrogated or diminished or lost as a result of administrative oversight or neglect, or as a result of implementation of the termination policy of the Federal Government in the State of California, are hereby reaffirmed to the Tribe and its members. 
4.Federal programs and servicesBeginning on the date of the enactment of this Act, the Tribe and members of the Tribe shall be eligible for all programs, benefits, and services provided by the United States to Indians and Indian tribes, without regard to the existence of a reservation for the Tribe. In the case of programs or services available to Indians residing on a reservation, members of the Tribe residing in the Tribe’s service area shall be deemed to be residing on a reservation. The eligibility for, or receipt of, services and benefits under this section by the Tribe or its individual members shall not be considered as income, resources, or otherwise when determining the eligibility for, or computation of, any payment or other benefit to the Tribe, individuals, or households under any financial aid program of the United States, including grants and contracts subject to the Indian Self-Determination Act; or any other benefit to which the Tribe, individuals, or households would otherwise be entitled under any Federal or federally assisted program. 
5.Transfer of land for the benefit of the tribe 
(a)Lands To be taken into trustOn application by the Tribe, the Secretary shall take into trust for the benefit of the Tribe any real property located within a 15 mile radius from the center of Dunlap, California, a point located at 36.738 degrees North, 119.120 degrees West, if the property is conveyed or otherwise transferred to the Secretary and if, at the time of such conveyance or transfer, there are no adverse legal claims to the property (including outstanding liens, mortgages, and taxes). 
(b)Interests in trust allotmentSubject to subsection (a), real property eligible for trust status under this section shall include interests in current and former Indian trust allotments held by members of the Tribe or by such member’s Indian heirs or successors in interest.  
(c)Trust interestsOn application by the Tribe, and pursuant to the consent of the Tribe’s member or such member’s Indian heirs or successors in interest holding a trust interest in an Indian trust allotment, the Secretary shall approve conveyance of those interests from such persons to the Tribe. 
(d)Fee interestsOn application by the Tribe, and pursuant to the consent of the Tribe’s member or such member’s Indian heirs or successors in interest who possess or have acquired a fee interest in an Indian trust allotment, the Secretary shall take the fee interest into trust for the benefit of the Tribe. 
(e)Lands To be part of reservationAny real property taken into trust for the benefit of the Tribe pursuant to this section shall be part of the Tribe’s reservation. 
(f)Limitation under IGRAApplication of section 20 (b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)) shall be limited to real property taken into trust by the Secretary under this section.  
6.Initial membership 
(a)Compilation of tribal membership rolls The Secretary shall, after consultation with the Tribe, compile a base membership roll of the Tribe within one year after the date of enactment of this Act. The base membership roll shall include only individuals who are living, are not members of any other federally recognized Indian tribe, have not relinquished membership in the Tribe, and who meet the eligibility criteria under subsection (b). 
(b)Eligibility criteria for base rollThe following individuals are eligible for inclusion on the base membership roll of the Tribe— 
(1)all persons of Entimbitch or Woponunch ancestry whose names appear on any of the following Indian rolls— 
(A)the official roll of California Indians prepared pursuant to the Act of May 12, 1928 (45 Stat. 502), as approved by the Secretary of the Interior on May 16, 1933; 
(B)the 1944 rolls prepared for the 1944 land claim enrollment of California Indians; 
(C)the roll prepared for the 1964 land claim enrollment of California Indians; or 
(D)the 1940 Census taken in Fresno County, California; and 
(2)all 1/32 degree descendants of the individuals identified in subsection (b)(1). 
(c)Future membershipAfter adoption of a Tribal constitution pursuant to this Act, the Tribe’s constitution shall govern membership in the Tribe. 
(d)Conclusive proof of indian ancestryFor the purpose of subsection (b), the Secretary shall— 
(1)accept any available evidence establishing a person’s Dunlap Mono ancestral relationship to the Tribe; 
(2)accept as conclusive evidence of such ancestry, information contained in— 
(A)any census of the Indians in or near Dunlap prepared by Special Indian Agents of the Federal Government; or 
(B)in any other roll, census, or list of Indians from the Dunlap area prepared by, or at the direction of, the Bureau of Indian Affairs. 
7.Interim governmentThe governing body of the Tribe shall serve as Interim Tribal Council until the Tribe ratifies its constitution consistent with section 9. The initial membership of the Interim Tribal Council shall consist of the members of the Tribal Council elected pursuant to the Tribe’s constitution as adopted on June 19, 1999, and serving on the date of the enactment of this Act. The Interim Tribal Council shall continue to operate in the manner prescribed for the Tribal Council under the Tribe’s constitution as adopted on June 19, 1999, until the Tribe ratifies its constitution pursuant to section 9. Any vacancies on the Interim Tribal Council shall be filled by individuals who meet the membership criteria set forth in section 7(b) and who are elected in the same manner as are Tribal Council members pursuant to the Tribe’s constitution. 
8.Constitution 
(a)Election; time and procedureThe Secretary shall conduct an election by secret ballot for the purpose of ratifying a constitution for the Tribe upon the written request of the Interim Tribal Council and after the compilation of the Tribal membership roll pursuant to section 7. The election shall be consistent with sections 16(c)(1) and 16(c)(2)(A) of the Act of June 18, 1934 (the Indian Reorganization Act, 25 U.S.C. 476(c)(1) and 476(c)(2)(A)). Voting members shall be permitted to cast absentee ballots regardless of their residence. 
(b)Election of tribal officialsThe Secretary shall conduct elections by secret ballot for the purpose of electing Tribal officials as provided in the Tribe’s constitution not later than 120 days after the Tribe ratifies its constitution under subsection (a). Such elections shall be conducted according to the procedures specified in subsection (a), except to the extent that such procedures conflict with the Tribe’s constitution. 
9.RegulationsThe Secretary may promulgate such regulations as are necessary to carry out the provisions of this Act. 
 
